Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered July 6, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Notwithstanding the defendant’s claims to the contrary, upon review of the suppression hearing testimony and the lineup photograph we conclude that the hearing court properly found that the defendant’s lineup was not unduly suggestive (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, we do not find that the defendant was denied a fair trial by virtue of any of the prosecutor’s closing argument comments. On the contrary, the prosecutor’s summation did not exceed the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.